DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 09/26/2022 is acknowledged. The amendment includes claims 1, 8 and 15 are amended.
Response to Arguments
A double patenting rejections is withdrawal based on a terminal disclaimed filing dated 09/26/2026.
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Heim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Pub. No. 2010/0205421 A1) in view Heim (U.S. Pub. No. 2011/0113206 A1), further in view of Lee (U.S. Patent No. 9,547,560 B1).
Regarding claim 1, Campbell teaches a method comprising: 
receiving, by a processing device, a request to access a snapshot of a file system (Campbell, paragraph [0054], receiving a selection of one of the snapshots); 
in response to determining that the requested snapshot is active, providing, to the user account, access to the requested snapshot (Campbell, paragraph [0053]-[0055], paragraph [0063]-[0064], paragraph [0069], paragraph [0086], as snapshot being configured as default and default snapshot is the active snapshot, therefore, when the default snapshot being selected, the selected snapshot is loaded, which is equivalent to in response to determining that the requested snapshot is active, providing, to the user, access to the requested snapshot).
Campbell does not explicitly disclose: wherein the requested snapshot is active if one or more processes associated with the requested snapshot are running.
Heim teaches: wherein the requested snapshot is active if one or more processes associated with the requested snapshot are running (paragraph [0025], creating a new active snapshot VM image, once the new active snapshot image has been created, utilizing the new VM image going forward and VM 203-204 may resume their operations respectively using the new VM image; also see paragraph [0026]-[0027]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the requested snapshot is active if one or more processes associated with the requested snapshot are running into selected snapshot for restoration of Campbell.
Motivation to do so would be to include wherein the requested snapshot is active if one or more processes associated with the requested snapshot are running to provide the active snapshot definition.
Campbell as modified by Heim further teach:
in response to determining that the requested snapshot is inactive: activating the requested snapshot (Campbell, paragraph [0053], paragraph [0054], paragraph [0055], paragraph [0063]-[0064], paragraph [0069], paragraph [0087], as snapshot being configured as default and default snapshot is the active snapshot, as other snapshot [non default snapshot] being selected, the selected snapshot is loaded); providing to the user account, after the activating, access to the requested snapshot (Campbell teaches as snapshot being configured as default and default snapshot is the active snapshot, as other snapshot [non default snapshot] being selected, the selected snapshot is loaded, paragraph [0053], paragraph [0054], paragraph [0055], paragraph [0063]-[0064], paragraph [0069], paragraph [0087]).
Campbell does not explicitly disclose: in response to determining, after the activating, that a number of active snapshots exceeds a threshold number of active snapshots, selecting an active snapshot and deactivating the selected active snapshot, wherein the threshold number of active snapshots corresponds to a limit on resources of the file system that are devoted to active snapshots.
Lee teaches:
in response to determining, after the activating, that a number of active snapshots exceeds a threshold number of active snapshots, selecting an active snapshot and deactivating the selected active snapshot (Fig. 4, col. 3, line 50-53 and 58-60, col. 4, line 51-62, col. 9, line 38-41, deleting the oldest active snapshot updates to keep the space requirements for the historical snapshot below the threshold; Fig. 4 depicted is 3, represented by the snapshot window 406 showing the three most recent snapshot updates 404C-404E as the active snapshots); wherein the threshold number of active snapshots corresponds to a limit on resources of the file system that are devoted to active snapshots (Fig. 4, col. 3, line 50-53 and 58-60, col. 4, line 51-62, col. 9, line 38-41, col. 12, line 33-60, Fig. 4 depicted is 3, represented by the snapshot window 406 showing the three most recent snapshot updates 404C-404E as the active snapshots; the snapshot depth reflects the size of the sliding window, and may be a predetermined value that acts an upper limit of active snapshots 104B in the sliding window; the maximum number of snapshot depth is configured based on storage resources).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include in response to determining, after the activating, that a number of active snapshots exceeds a threshold number of active snapshots, selecting an active snapshot and deactivating the selected active snapshot, wherein the threshold number of active snapshots corresponds to a limit on resources of the file system that are devoted to active snapshots into selected snapshot for restoration of Campbell.
Motivation to do so would be to include in response to determining, after the activating, that a number of active snapshots exceeds a threshold number of active snapshots, selecting an active snapshot and deactivating the selected active snapshot, wherein the threshold number of active snapshots corresponds to a limit on resources of the file system that are devoted to active snapshots to overcome issue  with time-consuming to traverse a larger number of backups sequentially (Lee, col. 1, line 20-22).
Regarding claim 6, Campbell as modified by Heim and Lee teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the threshold number of active snapshots is set by a system administrator (Lee, Fig. 4, col. 3, line 50-53 and 58-60, col. 4, line 51-62, col. 9, line 38-41, col. 12, line 33-60, Fig. 4 depicted is 3, represented by the snapshot window 406 showing the three most recent snapshot updates 404C-404E as the active snapshots; the snapshot depth reflects the size of the sliding window, and may be a predetermined value that acts an upper limit of active snapshots 104B in the sliding window; the maximum number of snapshot depth is configured based on storage resources; a service provider may determine that no more than 100 snapshots updates should be active).
Regarding claim 8, Campbell teaches an apparatus comprising: one or more storage devices to store data associated with a file system; and a processing device, operatively coupled to the one or more storage devices, to:
receive a request to access a first snapshot of the file system (Campbell, paragraph [0054], receiving a selection of one of the snapshots); 
in response to determining that the first snapshot is active, providing, to a user account, access to the first snapshot (Campbell, paragraph [0053]-[0055], paragraph [0063]-[0064], paragraph [0069], paragraph [0086], as snapshot being configured as default and default snapshot is the active snapshot, therefore, when the default snapshot being selected, the selected snapshot is loaded, which is equivalent to in response to determining that the requested snapshot is active, providing, to the user, access to the requested snapshot).
Campbell does not explicitly disclose: wherein the requested snapshot is active if one or more processes associated with the requested snapshot are running.
Heim teaches: wherein the requested snapshot is active if one or more processes associated with the requested snapshot are running (paragraph [0025], creating a new active snapshot VM image, once the new active snapshot image has been created, utilizing the new VM image going forward and VM 203-204 may resume their operations respectively using the new VM image; also see paragraph [0026]-[0027]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the requested snapshot is active if one or more processes associated with the requested snapshot are running into selected snapshot for restoration of Campbell.
Motivation to do so would be to include wherein the requested snapshot is active if one or more processes associated with the requested snapshot are running to provide the active snapshot definition.
Campbell as modified by Heim further teach:
in response to determining that the first snapshot is inactive: activate the first snapshot (Campbell, paragraph [0053], paragraph [0054], paragraph [0055], paragraph [0063]-[0064], paragraph [0069], paragraph [0087], as snapshot being configured as default and default snapshot is the active snapshot, as other snapshot [non default snapshot] being selected, the selected snapshot is loaded); providing to the user account, after the activating of the first snapshot, access to the first snapshot (Campbell teaches as snapshot being configured as default and default snapshot is the active snapshot, as other snapshot [non default snapshot] being selected, the selected snapshot is loaded, paragraph [0053], paragraph [0054], paragraph [0055], paragraph [0063]-[0064], paragraph [0069], paragraph [0087]).
Campbell does not explicitly disclose: determine whether activation of the first snapshot will cause a number of active snapshots to exceed a threshold number of active snapshots, wherein the threshold number of active snapshots corresponds to a limit on resources of the file system that are devoted to active snapshots; in response to determining that the activation will cause the number of active snapshots to exceed the threshold number of active snapshots, select a second snapshot that is active and deactivate the selected second active snapshot.
Lee teaches:
in response to determining, after the activating, that a number of active snapshots exceeds a threshold number of active snapshots, selecting an active snapshot and deactivating the selected active snapshot (Fig. 4, col. 3, line 50-53 and 58-60, col. 4, line 51-62, col. 9, line 38-41, deleting the oldest active snapshot updates to keep the space requirements for the historical snapshot below the threshold; Fig. 4 depicted is 3, represented by the snapshot window 406 showing the three most recent snapshot updates 404C-404E as the active snapshots); wherein the threshold number of active snapshots corresponds to a limit on resources of the file system that are devoted to active snapshots (Fig. 4, col. 3, line 50-53 and 58-60, col. 4, line 51-62, col. 9, line 38-41, col. 12, line 33-60, Fig. 4 depicted is 3, represented by the snapshot window 406 showing the three most recent snapshot updates 404C-404E as the active snapshots; the snapshot depth reflects the size of the sliding window, and may be a predetermined value that acts an upper limit of active snapshots 104B in the sliding window; the maximum number of snapshot depth is configured based on storage resources); in response to determining that the activation will cause the number of active snapshots to exceed the threshold number of active snapshots, select a second snapshot that is active and deactivate the selected second active snapshot (Fig. 4, col. 3, line 50-53 and 58-60, col. 4, line 51-62, Fig. 4 depicted is 3, represented by the snapshot window 406 showing the three most recent snapshot updates 404C-404E as the active snapshots; deleting the oldest active snapshot updates to keep the space requirements for the historical snapshot below the threshold).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determine whether activation of the first snapshot will cause a number of active snapshots to exceed a threshold number of active snapshots, wherein the threshold number of active snapshots corresponds to a limit on resources of the file system that are devoted to active snapshots; in response to determining that the activation will cause the number of active snapshots to exceed the threshold number of active snapshots, select a second snapshot that is active and deactivate the selected second active snapshot into selected snapshot for restoration of Campbell.
Motivation to do so would be to include determine whether activation of the first snapshot will cause a number of active snapshots to exceed a threshold number of active snapshots, wherein the threshold number of active snapshots corresponds to a limit on resources of the file system that are devoted to active snapshots; in response to determining that the activation will cause the number of active snapshots to exceed the threshold number of active snapshots, select a second snapshot that is active and deactivate the selected second active snapshot to overcome issue  with time-consuming to traverse a larger number of backups sequentially (Lee, col. 1, line 20-22).
As per claim 13, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 6 and is similarly rejected.
As per claim 15, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 8 and is similarly rejected.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Pub. No. 2010/0205421 A1) in view Heim (U.S. Pub. No. 2011/0113206 A1) and Lee (U.S. Patent No. 9,547,560 B1), further in view of Zheng et al. (U.S. Patent No. 8,225,057 B1).
Regarding claim 2, Campbell as modified by Heim and Lee teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the file system is a distributed file system and wherein snapshot daemons of corresponding storage server machines storing the snapshot are configured to communicate with each other and coordinate retrieval of the snapshot from storage resources of the storage server machines. 
Zheng teaches: wherein the file system is a distributed file system (a clustered storage environment provides data storage services to one or more clients 110 via network, col. 5, line 52-53; the clustered storage system is formed by a cluster of cooperating storage servers 160, 170 and 180, col. 6, line 3-5; two cluster nodes 220 and 240 are interconnected to form a physical clustered storage system 270, which can be configured to provide a logical clustered storage environment, Fig. 2, col. 11, line 25-28) and wherein snapshot daemons of corresponding storage server machines storing the snapshot are configured to communicate with each other and coordinate retrieval of the snapshot from storage resources of the storage server machines (two cluster nodes 220 and 240 are interconnected to form a physical clustered storage system 270, which can be configured to provide a logical clustered storage environment, Fig. 2, col. 11, line 25-28; the cluster nodes 220 and 240 are interconnected via a cluster switching fabric 240 in a dedicated or shared network, the cluster switching fabric can be a gigabit Ethernet switch connecting N-modules and D-modules of all the cluster nodes, through the cluster switching fabric 230, each N-module in a cluster node can not only communicate with the D-module in the same cluster node, but also with the N-modules and D-modules of all other cluster nodes, col. 11, line 48-56; two cluster nodes are involved in backing up data from a virtual volume to a virtual backup device, and the data in the virtual volume and the backup device can be local accessed from one of the cluster nodes, in accordance with certain embodiments of the presentation, the physical backup device 642 associated with virtual backup device and the storage 641 associated with virtual volume are not local to the cluster node 630 that receives the NDMP  command, upon receiving the NDMP command from the NDMP client 610, the data server 631 determines the location of the data distribution and the backup device, in this case, the data to be backed-up is located in the unit 641, which can locally accessed along backup device 642 from cluster node 570, the data server transmits, via the cluster switching fabric, a data instruction 612 to the backup engine 622 for loading of the data from the storage unit 641, and the backup device control of the backup ending 622 can set up the backup device 642, the backup engine 622 then load via data flow 613 the data from storage unit 641, and store the data to the backup device 642 via data flow 614, for data restoration, the above operations are substantially the same with the data flows of 613 and 614 reversed, Fig. 6A, col. 16, line 27-50).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the file system is a distributed file system and wherein snapshot daemons of corresponding storage server machines storing the snapshot are configured to communicate with each other and coordinate retrieval of the snapshot from storage resources of the storage server machines to the second server machine into selected snapshot for restoration of Campbell.
Motivation to do so would be to include wherein the file system is a distributed file system and wherein snapshot daemons of corresponding storage server machines storing the snapshot are configured to communicate with each other and coordinate retrieval of the snapshot from storage resources of the storage server machines to address issue with conventional DMA may no longer be able to browse or retrieve the detailed file system information from an individual storage server in a clustered storage system (Zheng, col. 2, line 40-42).
As per claims 9 and 16, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 2 and are similarly rejected.
Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Pub. No. 2010/0205421 A1) in view Heim (U.S. Pub. No. 2011/0113206 A1) and Lee (U.S. Patent No. 9,547,560 B1), further in view of Koryakina et al.  (U.S. Patent No. 2015/0161151 A1).
Regarding claim 3, Campbell as modified by Heim and Lee teach all claimed limitations as set forth in rejection of claim 1, further teach presenting to the user account a list of snapshots of the file system (Campbell teaches the display show a choice of fourth different snapshots, primary, secondary, group administrator, and window 2000 test, with each snapshot there is a date and time display for the last update and, if the snapshot is selected using arrow keys, then there is a description of the snapshot, the description is intended to help a user in making a selection) but do not explicitly disclose: wherein the presenting is in response to a user navigating to a designated subdirectory of a directory and submitting a command to list the contents of the designated subdirectory.
Koryakina teaches: wherein the presenting is in response to a user navigating to a designated subdirectory of a directory and submitting a command to list the contents of the designated subdirectory (paragraph [0026], paragraph [0027], paragraph [0036], the selection of snapshot allow user go to corresponding file tree and selecting a folder or file for analysis).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the presenting is in response to a user navigating to a designated subdirectory of a directory and submitting a command to list the contents of the designated subdirectory into selected snapshot for restoration of Campbell.
Motivation to do so would be to include wherein the presenting is in response to a user navigating to a designated subdirectory of a directory and submitting a command to list the contents of the designated subdirectory allowing user not only to see just the state of the virtual HDD [Hard Disk Drive] at the moment when the snapshot is taken, but the VM context (i.e., the state of the virtual CPU, state of memory registers, state of system registry, flags, etc.) as well (Koryakina, paragraph [0027], line 7-10).
Regarding claim 5, Campbell as modified by Heim, Lee and Koryakina teach all claimed limitations as set forth in rejection of claim 3, further teach wherein the command is input through the user account via a graphical user interface (Campbell teaches the display show a choice of fourth different snapshots, primary, secondary, group administrator, and window 2000 test, with each snapshot there is a date and time display for the last update and, if the snapshot is selected using arrow keys, then there is a description of the snapshot, the description is intended to help a user in making a selection, in this example, the user is invited to highlight one of the snapshots using the arrow keys and the press Enter, paragraph [0069], line 5-12).
As per claims 10 and 17, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 3 and are similarly rejected.
As per claims 12 and 19, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 5 and are similarly rejected.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Pub. No. 2010/0205421 A1) in view Heim (U.S. Pub. No. 2011/0113206 A1), Lee (U.S. Patent No. 9,547,560 B1) and Koryakina et al.  (U.S. Patent No. 2015/0161151 A1), further in view of Tabuchi et al. (U.S. Pub. No. 2006/0129774 A1).
Regarding claim 4, Campbell as modified by Heim, Lee and Koryakina teach all claimed limitations as set forth in rejection of claim 3, but do not explicitly disclose wherein the command is input through the user account via a command-line window.
Tabuchi teaches: wherein the command is input through the user account via a command-line window (Fig. 6, paragraph [0043], a snapshot acquisition command is input by the user on the command line).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the command is input through the user account via a command-line window into selected snapshot for restoration of Campbell.
Motivation to do so would be to include wherein the command is input through the user account via a command-line window that can be utilized by the mainframe (Tabuchi, paragraph [0071]).
As per claims 11 and 18, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 4 and are similarly rejected.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Pub. No. 2010/0205421 A1) in view Heim (U.S. Pub. No. 2011/0113206 A1) and Lee (U.S. Patent No. 9,547,560 B1), further in view of Revah et al. (U.S. Patent No. 8805,902 B2).
Regarding claim 7, Campbell as modified by Heim and Lee teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the threshold number of active snapshots is hard-coded in snapshot daemons.
Revah teaches: wherein the threshold number of active snapshots is hard-coded in snapshot daemons (col. 7, line 23-50, col. 8, line 26-36, the management node may include storage system management module and a main configuration file; the data with respect to the configuration of the data storage system may be kept on the main configuration file; the logic module may be configured to provide ratio threshold associated with a relatively low amount of used storage resources relative to the total storage capacity, noted, the configuration file for how snapshot in relative to the resources; in conjunction with the snapshot threshold taught by Lee, it teaches the threshold number of active snapshots is hard-coded in snapshot daemons; also see col. 14, line 49-62).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the threshold number of active snapshots is hard-coded in snapshot daemons into selected snapshot for restoration of Campbell.
Motivation to do so would be to include wherein the threshold number of active snapshots is hard-coded in snapshot daemons that is effective for managing the snapshot pool (Revah, col. 2, line 7-8).
As per claims 14 and 20, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 7 and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/            Supervisory Patent Examiner, Art Unit 2168